                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

JOHN DOE,                                    )
                                             )
        Plaintiff,                           )
                                             )          NO. 1:18-cv-00084
v.                                           )          JUDGE RICHARDSON
                                             )
DAVID BYRD, et al.,                          )
                                             )
        Defendants.                          )

                                          ORDER

       Pending before the Court is Defendant Byrd’s Motion to Dismiss (Doc. No. 39). Plaintiff

has filed a Response (Doc. No. 48), and Defendant Byrd has filed a Reply (Doc. No. 55).

Defendants Wayne County School System and Franks have filed a notice that they join in

Defendant Byrd’s Motion to Dismiss (Doc. No. 62).

       For the reasons stated in the accompanying Memorandum Opinion, Defendants’ Motion to

Dismiss is DENIED.

       IT IS SO ORDERED.

                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




     Case 1:18-cv-00084 Document 74 Filed 03/18/20 Page 1 of 1 PageID #: 362
